DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/2020 and 11/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 27-32 are added leaving claims 1-8, 10-18, 20 and 23-32 pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-8, 11, 14, 17-18 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 1, 4, 7-8, 11, 14, 17-18 and 25-26 of the current application.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the patent is narrower in scope and could be used to reject claims 2 and 12 of the current application.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the patent is narrower in scope and could be used to reject claim 3 of the current application.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the patent is narrower in scope and could be used to reject claims 5 and 15 of the current application.
s 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent is narrower in scope and could be used to reject claims 6 and 16 of the current application.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent is narrower in scope and could be used to reject claims 1 and 11 of the current application.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the patent is narrower in scope and could be used to reject claims 2 and 12 of the current application.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the patent is narrower in scope and could be used to reject claims 3 and 13 of the current application.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the patent is narrower in scope and could be used to reject claims 4 and 14 of the current application.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the patent is narrower in scope and could be used to reject claims 5 and 15 of the current application.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the patent is narrower in scope and could be used to reject claims 6 and 16 of the current application.
s 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the patent is narrower in scope and could be used to reject claims 7 and 17 of the current application.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the patent is narrower in scope and could be used to reject claims 8 and 18 of the current application.
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the patent is narrower in scope and could be used to reject claims 10 and 20 of the current application.
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 of the patent is narrower in scope and could be used to reject claims 23 and 24 of the current application.
Claims 27, 28, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 27, 28, 30 and 31 of the current application.
Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,156 in view of Kass et al. (U.S. Patent Application Publication 2008/0012701). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 29 and 32 of the current application.
Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,156 in view of Isenberg (U.S. Patent 8,843,372). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 33 and 34 of the current application.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 1/26/2022, with respect to the rejection of claims 1-8, 10-18, 20 and 23-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-18, 20 and 23-32 under 35 U.S.C. 103 has been withdrawn. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677